Citation Nr: 0522226	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-12 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether Martin Wainer (appellant) may be recognized as a 
helpless child of the veteran.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to February 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in April 2003 from the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), in Los Angeles, California.  Appellant testified before 
the undersigned Judge at a videoconference hearing in June 
2005.


FINDINGS OF FACT

1.  Appellant was born in February 1967 and attained the age 
of 18 in February 1975.

2.  It is not shown that appellant was permanently incapable 
of self-support by reason of physical or mental defect 
present when, or before, he attained age 18.


CONCLUSION OF LAW

The criteria for establishing that the appellant is a 
helpless child are not met.  38 U.S.C.A. § 101(4) (West 
2002); 38 C.F.R. §§ 3.57, 3.356 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the appellant received VCAA notification 
in August 2002, prior to the initial rating determination 
dated in April 2003.  In addition, the RO notified the 
appellant of the evidence and information necessary to 
substantiate his claim in the statement of the case issued in 
March 2004 and during a conference with the Decision Review 
Officer in January 2004.  The VA fully notified the appellant 
of what is required to substantiate such claim in the letter, 
in person with the Decision Review Officer in January 2004, 
and in the statement of the case.  Together, the VCAA letter, 
DRO conference, and SOC provided the appellant with a summary 
of the evidence, the applicable laws and regulations, and a 
discussion of the facts of the case.  VA specifically 
notified the appellant that VA would obtain all relevant 
evidence in the custody of a federal department or agency, 
including VA, Vet Center, service department, Social 
Security, and other federal agencies.  He was advised that it 
was his responsibility to send medical treatment records from 
his private physician regarding treatment, to provide a 
properly executed release so that VA could request the 
records for him, and request that he submit any evidence in 
his possession.  No other evidence has been identified by the 
veteran.  It is therefore the Board's conclusion that the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  

In the present case, the evidence includes the numerous 
medical records, records submitted from the Social Security 
Administration, application for educational benefits, and 
written statements and testimony from the appellant.  
Appellant identified no additional records that have not been 
obtained, or attempted to be obtained.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  
II.  Analysis

Appellant is seeking to be recognized as a helpless child of 
the veteran.  The veteran being [redacted], who served 
honorably from June 1940 to February 1945.  The term 
"child" includes an unmarried person, who before reaching 
the age of 18 years, became permanently incapable of self-
support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.  Pursuant 
to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis is on the individual's condition at the 
time of his 18th birthday.  It is that condition which 
determines whether entitlement to the status of "child" 
should be granted.  See Dobson v. Brown, 4 Vet. App. 443 
(1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency 
on competent evidence of record in the individual case.  
Rating criteria applicable to disabled veterans are not 
considered controlling.  Principal factors for consideration 
are: 1) that a claimant is earning his own support is prima 
facie evidence that he is not incapable of self-support. 
Incapacity for self-support will not be considered to exist 
when the child by his own efforts is provided with sufficient 
income for his reasonable support; 2) a child shown by proper 
evidence to have been permanently incapable of self-support 
prior to the date of attaining the age of 18 years, may be so 
held at a later date even though there may have been a short 
intervening period or periods when his condition was such 
that he was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established; 3) employment of a child prior 
or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises doubt as to whether 
they would render the average person incapable of self- 
support, factors other than employment are for consideration.  
In such cases it should be considered whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child which 
would provide sufficient income for reasonable support.  Lack 
of employment of the child either prior to the delimiting age 
or thereafter should not be considered as a major factor in 
the determination to be made, unless it is shown that it was 
due to physical or mental defect and not to mere 
disinclination to work or indulgence of relatives or friends; 
and 4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Appellant was born in February 1967 and attained age 18 in 
February 1975.  In his testimony before the undersigned 
Judge, the appellant indicated that at 15 years of age he 
attended a special hospital school, at University of 
California, Irvine Medical Center.  He was confined to a 
wheelchair and had a hospital bed.  He stated that he was at 
the facility for 15 months.  He stated that he had been in 
continuously in a wheelchair ever since then, approximately 
20 years.  Since he was 18 years old, the veteran indicated 
that he had approximately four jobs, some he quit and some he 
was terminated.  

Upon review, the medical evidence of record clearly 
demonstrates that the appellant is suffering from significant 
disabilities at this time that prevent him providing self-
support.  Medical evidence of record includes a mental 
evaluation report from June 2000, indicating that the veteran 
was quite intelligent, but could only carry out instructions 
under ordinary supervision for a short period of time due to 
severe interpersonal skills dealing with employer demands or 
requests.  The examiner noted that only attempts at 
employment occurred during 1998 to 2000 and were problematic.  

A medical record from Dr. Raiss dated in October 2000 
indicated that the appellant had three years of college 
education and a degree in Medical Transcription.  He was 
employed at that time in customer service since February 
2000, but was on medical leave of absence since July 2000.  
The report indicated that the appellant was warned in June 
2000 by his employer that he would be terminated due to 
inability to work diligently.  Following examination, the 
physician diagnosed the appellant as feeling hopeless, low 
energy, and insomnia, and paranoid personality disorder, 
schizotypal personality disorder.  

A medical statement from Dr. Grogan dated in January 2002 
indicated that he had been treating appellant since November 
1999.  Appellant presented at that time with back pain and 
was noted to have degenerative scoliosis at that time.  
Examination and x-ray findings in 1999 confirmed the 
diagnosis of congenital spinal stenosis.  He was treated with 
analgesics and stretching exercises.  The examiner opined 
that appellant's congenital scoliosis with congenital short 
pedicles and spinal stenosis appears to be worsening in 
intensity and causing him more pain and discomfort.  The 
examiner further opined that appellant was physically 
permanently disabled. 

Medical statement from Venice Family Clinic dated in April 
2002 indicated that the appellant was homeless and had no 
source of income, and that he suffered from some congenital 
scoliosis.  

Physical evaluation dated in September 2002 indicated that 
the veteran had severe back pain/scoliosis, which limited his 
functional abilities.  

During his hearing, the veteran indicated that he was awarded 
Social Security Administration (SSA) benefits, and qualified 
for monthly disability benefits beginning in 2002.

While the evidence clearly establishes that appellant is 
currently disabled, the evidence of record does not show that 
he was permanently incapable of self- support by reason of 
mental or physical defect when he attained age 18, in 1985.  
The only medical evidence of record discussing his medical 
history before the age of 18 is a statement dated in April 
2002 from Dr. Hoffer.  Dr. Hoffer indicated that he treated 
the veteran in 1980, but he had no independent recollection 
of seeing the appellant.  Appellant told the examiner that he 
treated him for an injury, a fracture of the upper arm or 
clavicle.  This evidence fails to show that the veteran was 
permanently incapable of self-support by reason of mental or 
physical defect when he attained the age of 18.

The record, in fact, presents extremely persuasive evidence 
that the appellant was capable of self-support when he 
attained the age of 18, in 1985.  The record shows that 
appellant's mother submitted a claim for approval of school 
attendance for appellant in 1984.  In her application, 
appellant's mother indicated that Appellant was attending 
Downey High School for the purpose of college preparation.  
In a statement from the veteran's wife dated in 1985, she 
asked VA for benefits for appellant's college education as he 
would be graduation high school that June and was accepted by 
the University of Southern California.  Appellant confirmed 
at his hearing that he attended college at University of 
Southern California after graduating high school.  

This evidence demonstrates that even assuming the appellant 
was in a wheelchair at 15 years old, he was far from 
permanently incapable of self-support before 18 years of age.  
In fact, he was seeking higher education.  Furthermore, there 
is no objective evidence of record that congenital scoliosis 
was diagnosed prior to 18 years of age and importantly, no 
medical findings of record indicating that he was permanently 
incapable of self-support at the age of 18 years.  Even if 
such an opinion existed, it would be extremely unpersuasive 
in light of the appellant's acceptance into USC at 18 years 
of age.  

In search of additional evidence to assist appellant with his 
claim, VA also attempted to obtain records from Downey 
Unified School District, Instructional Services Special 
Education.  However, the school indicated that they have no 
records concerning the appellant.  Medical records were also 
requested from UCIMC, but correspondence received in March 
2003 indicated that they had no records pertaining to the 
appellant.  Medical records from SSA were also included in 
the record.  While not all the SSA records were received, 
appellant indicated that he was awarded SSA benefits in 
November 2002, over 16 years after he turned 18 years of age. 

In sum, the evidence falls far short of demonstrating that 
appellant was permanently incapable of self support due to 
physical or mental impairment/defect before age 18.  the 
Board concludes that the preponderance of the evidence does 
not support the claim and the claim must be denied.  See 
Gilbert, supra.










ORDER

The appeal to establish appellant as a helpless child of the 
veteran is denied.



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


